t c memo united_states tax_court william j mcneill petitioner v commissioner of internal revenue respondent docket no filed date william j mcneill pro_se james a kutten and thomas c pliske for respondent memorandum opinion thornton judge respondent determined the following deficiencies and additions to tax with respect to petitioner’s federal income taxes additions to tax_year deficiency sec_6654 dollar_figure dollar_figure big_number dollar_figure after concessions ’ the sole issue for decision is whether petitioner is entitled to deduct expenses for travel and meals under sec_162 the parties have stipulated some facts which we incorporate herein by this reference when he filed his petition petitioner resided in crystal city missouri background during the years at issue petitioner owned and operated a long-haul over-the-road truck he was on the road about days in and about days in in petitioner spent days at a house in green bay wisconsin the green bay house which petitioner’s partner owned the major expense petitioner incurred at the green bay ' on brief respondent has conceded the sec_6654 additions to tax in his amended petition petitioner alleged that respondent’s determination of tax set forth in the notice_of_deficiency was erroneous because the deficiencies in petitioner’s income taxes were not determined by an authorized delegate of respondent the notice_of_deficiency was not sent by an authorized delegate of respondent respondent’s deficiency determination was arbitrary petitioner’s self- employment_tax liability and corresponding deduction should not have been increased for the tax years at issue and petitioner was entitled to claim an earned_income_credit for the years at issue petitioner did not pursue these issues at trial or on brief therefore we deem petitioner to have abandoned them see 82_tc_546 n affd 774_f2d_644 4th cir unless otherwise indicated section references are to the internal_revenue_code in effect for the years at issue - - house was for the telephone he paid no rent there and did not contribute to mortgage payments in date petitioner agreed to buy a friend’s mobile home in bonne terre missouri the mobile home making payments of about dollar_figure per year before receiving title to the mobile home in in and petitioner paid no utilities or maintenance_expenses with respect to the mobile home in petitioner would stop at the mobile home only for a few hours while reloading his truck in petitioner spent about days at the mobile home for each year at issue petitioner filed a form_1040 u s individual_income_tax_return on schedule c profit or loss from business schedule c attached to his return petitioner deducted dollar_figure for travel_expenses and dollar_figure for meals expenses on schedule c attached to his return petitioner deducted dollar_figure for travel_expenses and dollar_figure for meals expenses in the notice_of_deficiency respondent disallowed all these claimed deductions discussion the cost of traveling including food and lodging is generally considered a nondeductible personal_expenditure see 752_f2d_337 8th cir affg tcmemo_1984_63 a deduction is allowed however for ordinary and necessary business_expenses including traveling q4e- expenses including amounts expended for meals_and_lodging while away from home in the pursuit of a trade_or_business sec_162 in this context home generally refers to the taxpayer’s principal place of employment if he has one otherwise he may treat as his tax_home a permanent residence at which he incurs substantial continuing living_expenses see 85_tc_462 affd without published opinion 807_f2d_177 9th cir if however a taxpayer ‘is constantly on the move due to his work he is never away from home ’ deamer v commissioner supra pincite quoting 638_f2d_248 1st cir lacking a tax_home the taxpayer is entitled to no business deduction for traveling expenses under sec_162 see 49_tc_557 during the tax years at issue petitioner had no principal_place_of_business nor did he incur substantial living_expenses at a permanent residence his stays at the green bay house about days in and the mobile home about days in were sporadic and brief apart from the dollar_figure annual payments on the mobile home he had no substantial continuing living_expenses at either the green bay house or the mobile home rather petitioner was constantly on the move due to his work consequently he had no tax_home within the meaning of section - - a and is not entitled to the claimed deductions for traveling expenses including meals expenses accordingly respondent’s disallowance of petitioner’s claimed traveling expenses including meals expenses is sustained to reflect the foregoing and the parties’ concessions decision will be entered for respondent as to the deficiencies
